Citation Nr: 1442058	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

When this case was most recently before the Board, it was remanded to afford the Veteran a hearing.  The Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) in May 2014.  A transcript of the proceeding is associated with the claims file.

In July 2014, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A.           §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss disability is due to noise exposure in active service.  

The Veteran's DD Form 214 shows that he served as an auto repairman.  A September 1957 enlistment examination indicated the Veteran had a 15/15 whisper test bilaterally.  A July 1960 separation report of medical history is negative for ear, nose or throat trouble.  

A July 1960 separation examination noted the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
x
0
LEFT
0
0
0
x
0

In June 2007 and June 2008 statements, the Veteran reported constant loud noise exposure in Korea from artillery and machine gun fire.  He stated that while in Korea he experienced a cracking sound followed by a warm sensation in his ears on several occasions.  The Veteran further stated that he worked in a noisy ordinance unit and repair shop after returning from Korea.  He indicated that he never utilized hearing protection in service and had no unusual noise exposure after separation from service.  The Veteran remembered his wife stating that he had hearing loss when he was discharged from military service.

In June 2007, the Veteran's wife, brother-in-law, J.W., and I.W.D. submitted statements noting that they knew the Veteran prior to his military service and that he had noticeable hearing loss after he returned from Korea.  The Veteran's wife recalled that the Veteran was tested for hearing loss about one year after separation from service and was told he needed hearing aids.  

In a June 2007 statement, Dr. S.O. reported that the Veteran had "a history of high-frequency hearing loss that has been present for many years."

In an August 2012 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's claims file and opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner found that the Veteran's hearing was within normal limits at separation from service although testing at 3000 Hertz was unavailable.  The examiner noted that the Veteran's military occupation specialty of automobile repairman had a moderate probability of hazardous noise exposure and no hearing protection and that he had noise exposure in Korea performing training exercises without hearing protection, insignificant occupational noise exposure after separation and recreational noise exposure from clay shooting with hearing protection.  Based on the Veteran's report and review of the claims file, the examiner determined that the Veteran's hearing loss was less likely than not a direct result of his in-service noise exposure.

The Veteran and his brother-in-law, J.W., testified before a DRO in March 2014.  The Veteran reported that he first noticed hearing loss in 1957, during training exercises in Korea with live fire and no hearing protection.  The Veteran also stated that winter in Korea was very cold and that he drove a Jeep during which time he would hear a loud crack and a warming sensation in his ears due to the cold.  He stated that he noticed difficulty hearing and ringing in his ears in service but did not report it because he did not want to admit that anything was wrong.  J.W. reported that the Veteran did not hear him talking and he believed the Veteran was ignoring him in 1969.  J.W. also remembered the Veteran's hearing loss worsening in the 1970s.  

In a July 2014 VA addendum opinion, the examiner noted that the Veteran's history as auto repairman with no hearing protection, training exercises in Korea without hearing protection, and no significant occupational noise exposure after separation from service made it at least as likely as not that the Veteran's tinnitus was the result of in-service noise exposure as noise exposure was a known causative factor in the onset of tinnitus.

In July 2014 the Veteran submitted newspaper articles indicating soldiers in Korea participated in training operations testing weapons under combat conditions with noted machine gun and tank fire along with a photograph of the Veteran participating in the field training.

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss disability.

The Board notes that the results of the August 2012 VA examination report establish current bilateral hearing loss disability.  Additionally, the Veteran served as an auto repairman and participated in training exercises in Korea which exposed him to excessive noise.  Service records confirm that the Veteran was an auto repairman and an August 2012 VA examiner opined that there was a moderate probability that he was exposed to hazardous noise performing those duties.  Further, the Veteran's statements regarding his duties in Korea are supported by newspaper articles documenting the training exercises involving tank and machine gun fire with a photo of the Veteran placing him with the unit performing the training exercises.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The Board has found the Veteran's statements concerning the onset of bilateral sensorineural hearing loss in service and its continuity since service to be competent and credible.  His statements are internally consistent, consistent with other evidence of record, and facially plausible in the context of his military service.  Additionally, the June 2007 opinion from Dr. S.O. supports a finding that the Veteran had a long-term hearing loss disability.  Moreover, statements from the Veteran's wife, brother-in-law, and I.W.D. corroborate the Veteran's statements of the presence of pertinent symptoms within one-year of separation from service as they asserted the Veteran had difficulty hearing when he was discharged from the military.  

The Board acknowledges that the August 2012 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner did not address the Veteran's competent lay statements relating to the onset of his symptoms or the competent lay statements of his wife, brother-in-law, and I.W.D., reporting that the Veteran had difficulty hearing after separation from service that worsened over time.  A VA examination report based on incomplete or inaccurate evidence of record is not probative evidence.  

The Board finds the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


